Exhibit 10.1



TCG BDC, INC.
$115,000,000
4.75% SERIES 2019 SENIOR NOTES DUE DECEMBER 31, 2024
________________________
MASTER NOTE PURCHASE AGREEMENT
________________________
DATED DECEMBER 30, 2019













4312542
77932272_30

--------------------------------------------------------------------------------



TABLE OF CONTENTS
SECTION HEADING PAGE
SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE 1
Section 1.1. Authorization of Notes 1
Section 1.2. Changes in Interest Rate 1
SECTION 2. SALE AND PURCHASE OF NOTES 2
Section 2.1. Purchase of Series 2019 Notes 2
Section 2.2. Additional Series of Notes 2
SECTION 3. CLOSING 4
SECTION 4. CONDITIONS TO CLOSING 4
Section 4.1. Representations and Warranties 4
Section 4.2. Performance; No Default 4
Section 4.3. Compliance Certificates 4
Section 4.4. Delivery of Company Counsel Opinion to Purchasers 5
Section 4.5. Purchase Permitted by Applicable Law, Etc 5
Section 4.6. Sale of Other Notes 5
Section 4.7. Payment of Special Counsel Fees 5
Section 4.8. Private Placement Number 5
Section 4.9. Changes in Corporate Structure 5
Section 4.10. Funding Instructions 5
Section 4.11. Compliance with all Outstanding Debt Obligations 5
Section 4.12. Rating 6
Section 4.13. Asset Coverage Test 6
Section 4.14. Proceedings and Documents 6
Section 4.15. Conditions to Issuance of Additional Notes 6
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 7
Section 5.1. Organization; Power and Authority 7
Section 5.2. Authorization, Etc 7
Section 5.3. Disclosure 7
Section 5.4. Organization and Ownership of Shares of Subsidiaries 7
Section 5.5. Financial Statements; Material Liabilities 8
Section 5.6. Compliance with Laws, Other Instruments, Etc 8

-i-



--------------------------------------------------------------------------------



Section 5.7. Governmental Authorizations, Etc 9
Section 5.8. Litigation; Observance of Agreements, Statutes and Orders 9
Section 5.9. Taxes 9
Section 5.10. Title to Property; Leases 9
Section 5.11. Licenses, Permits, Etc 10
Section 5.12. ERISA 10
Section 5.13. Private Offering by the Company 10
Section 5.14. Use of Proceeds; Margin Regulations 10
Section 5.15. Existing Indebtedness; Future Liens 11
Section 5.16. Foreign Assets Control Regulations, Etc 11
Section 5.17. [intentionally omitted] 12
Section 5.18. [intentionally omitted] 12
Section 5.19. Investment Company Act 12
SECTION 6. REPRESENTATIONS OF THE PURCHASERS 13
Section 6.1. Purchase for Investment 13
Section 6.2. Source of Funds 13
SECTION 7. INFORMATION AS TO COMPANY 14
Section 7.1. Financial and Business Information 14
Section 7.2. Officer’s Certificate 16
Section 7.3. Visitation 17
Section 7.4. Electronic Delivery 17
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES 18
Section 8.1. Maturity 18
Section 8.2. Optional Prepayments with Prepayment Settlement Amount 18
Section 8.3. Allocation of Partial Prepayments 19
Section 8.4. Maturity; Surrender, Etc 19
Section 8.5. Purchase of Notes 19
Section 8.6. Make-Whole Amount; Prepayment Settlement Amount 20
Section 8.7. Payments Due on Non-Business Days 22
Section 8.8. Change in Control 22
SECTION 9. AFFIRMATIVE COVENANTS 23
Section 9.1. Compliance with Laws 23
Section 9.2. Maintenance of Properties; Insurance 23
Section 9.3. [intentionally omitted] 23

-ii-



--------------------------------------------------------------------------------



Section 9.4. Payment of Taxes and Claims 23
Section 9.5. Corporate Existence, Etc. 23
Section 9.6. Books and Records 24
Section 9.7. Subsidiary Guarantors 24
Section 9.8. Rating Confirmation 25
Section 9.9. Status of RIC and BDC 25
Section 9.10. Investment Policies 25
SECTION 10. NEGATIVE COVENANTS 25
Section 10.1. Transactions with Affiliates 25
Section 10.2. Consolidation, Merger, Conveyance or Transfer 26
Section 10.3. Line of Business 27
Section 10.4. Economic Sanctions, Etc. 27
Section 10.5. Liens 27
Section 10.6. [Intentionally omitted] 28
Section 10.7. Restricted Payments 28
Section 10.8. Financial Covenants 28
SECTION 11. EVENTS OF DEFAULT 28
SECTION 12. REMEDIES ON DEFAULT, ETC. 30
Section 12.1. Acceleration 30
Section 12.2. Other Remedies 31
Section 12.3. Rescission 31
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 32
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 32
Section 13.1. Registration of Notes 32
Section 13.2. Transfer and Exchange of Notes 32
Section 13.3. Replacement of Notes 33
SECTION 14. PAYMENTS ON NOTES 33
Section 14.1. Place of Payment 33
Section 14.2. Payment by Wire Transfer 33
Section 14.3. Tax Information 34
SECTION 15. EXPENSES, ETC. 34
Section 15.1. Transaction Expenses 34

-iii-



--------------------------------------------------------------------------------



Section 15.2. Certain Taxes 35
Section 15.3. Survival 36
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 36
SECTION 17. AMENDMENT AND WAIVER 36
Section 17.1. Requirements 36
Section 17.2. Solicitation of Holders of Notes 37
Section 17.3. Binding Effect, Etc. 37
Section 17.4. Notes Held by Company, Etc. 38
SECTION 18. MOST FAVORED LENDER STATUS 38
SECTION 19. NOTICES 40
SECTION 20. REPRODUCTION OF DOCUMENTS 41
SECTION 21. CONFIDENTIAL INFORMATION 41
SECTION 22. SUBSTITUTION OF PURCHASER 42
SECTION 23. MISCELLANEOUS 43
Section 23.1. Successors and Assigns 43
Section 23.2. Accounting Terms 43
Section 23.3. Severability 44
Section 23.4. Construction, Etc. 44
Section 23.5. Counterparts 44
Section 23.6. Governing Law 44
Section 23.7. Jurisdiction and Process; Waiver of Jury Trial 44
Signature 1




-iv-



--------------------------------------------------------------------------------



SCHEDULE A — Defined Terms
SCHEDULE 1 — Form of 4.75% Senior Note due December 31, 2024
SCHEDULE 4.4 — Form of Opinions of Counsel for the Company
SCHEDULE 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock
SCHEDULE 5.14 — Use of Proceeds
EXHIBIT S — Form of Supplement to Note Purchase Agreement
PURCHASER SCHEDULE — Information Relating to Purchasers






-v-



--------------------------------------------------------------------------------



TCG BDC, INC.
520 Madison Avenue, 40th Floor
New York, NY 10022

4.75% Series 2019 Senior Notes due December 31, 2024
December 30, 2019
TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:
Ladies and Gentlemen:
TCG BDC, INC., a Maryland corporation (the “Company”), agrees with each of the
Purchasers as follows:
SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE.
        Section 1.1. Authorization of Notes. The Company will authorize the
issue and sale of $115,000,000 aggregate principal amount of its 4.75%
Series 2019 Senior Notes due December 31, 2024 (the “Series 2019 Notes”). The
Series 2019 Notes shall be substantially in the form set out in Schedule 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule A and, for purposes of this Agreement, the rules of construction set
forth in Section 23.4 shall govern.
The Series 2019 Notes, together with each Series of Additional Notes which may
from time to time be issued pursuant to the provisions of Section 2.2, are
collectively referred to as the “Notes” (such term shall also include any such
notes as amended, restated or otherwise modified from time to time pursuant to
Section 18 and including any such notes issued in substitution therefor pursuant
to Section 13).
        Section 1.2. Changes in Interest Rate. (a) If at any time a Below
Investment Grade Event occurs, then:
        (i) as of the date of the occurrence of the Below Investment Grade Event
to and until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of any Rating necessary to cure such Below Investment Grade Event), the Notes
shall bear interest at the Adjusted Interest Rate; and

77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (ii) the Company shall promptly, and in any event within twenty (20)
Business Days after a Below Investment Grade Event has occurred, notify the
holders of the Notes in writing, sent in the manner provided in Section 19, that
a Below Investment Grade Event has occurred, which written notice shall be
accompanied by evidence satisfactory to the Required Holders to such effect and
confirming the effective date of the Below Investment Grade Event and that the
Adjusted Interest Rate will be payable in respect of the Notes in consequence
thereof.
        (b) The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne solely by the Company.
        (c) As used herein, “Adjusted Interest Rate” means the interest rate on
the Notes shall be the rate per annum which is 1.00% above the stated rate of
such Notes. The Adjusted Interest Rate with respect to the Series 2019 Notes
shall be 5.75% per annum.
        (d) As used herein, a “Below Investment Grade Event” shall occur if
        (i) at any time the Company has obtained a Rating of the Notes from only
one NRSRO, the then most recent Rating from such NRSRO that is in full force and
effect (not having been withdrawn) is less than Investment Grade; or
        (ii) at any time the Company has obtained a Rating of the Notes from two
NRSROs, the then lower of the most recent Ratings from the NRSROs that are in
full force and effect (not having been withdrawn) is less than Investment Grade;
or
        (iii) at any time the Company has obtained a Rating of the Notes from
three or more NRSROs, the then second lowest of the most recent Ratings from the
NRSROs that is in full force and effect (not having been withdrawn) is less than
Investment Grade; or
        (iv) at any time the Company shall have failed to receive and deliver to
the holders of the Notes a Rating of the Notes from at least one NRSRO as
required pursuant to Section 9.8(b).
        (e) Following the occurrence of an Event of Default, the Notes shall
bear interest at the Default Rate.
SECTION 2. SALE AND PURCHASE OF NOTES.

-2-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 2.1. Purchase of Series 2019 Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Series 2019 Notes in the principal amount specified opposite such
Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.
        Section 2.2. Additional Series of Notes. The Company may, from time to
time, in its sole discretion but subject to the terms hereof, issue and sell one
or more additional Series of its promissory notes under the provisions of this
Agreement pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:
        (i) each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential designation inscribed
thereon (provided however, Additional Notes may have the same Private Placement
Number as the Series 2019 Notes so long as such Additional Notes have the same
interest rate and tenor as the Series 2019 Notes);
        (ii) Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall vote as a single class
and constitute one Series;
        (iii) each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory and optional prepayment on the dates and at the premiums, if any,
have such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16;

-3-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (iv) each Series of Additional Notes issued under this Agreement shall
be in substantially the form of Exhibit 1 to Exhibit S hereto with such
variations, omissions and insertions as are necessary or permitted hereunder;
        (v) the minimum principal amount of any Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;
        (vi) all Additional Notes shall rank pari passu with all other
outstanding Notes; and
        (vii) no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.
SECTION 3. CLOSING.
The sale and purchase of the Series 2019 Notes to be purchased by each Purchaser
shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, IL 60603, at 9:00 a.m. Eastern Standard Time, at a closing (the
“Closing”). The Closing shall be held on December 30, 2019 (the “Closing Date”);
provided, however, that the Closing Date may be moved to such other Business Day
as may be agreed upon by the Company and the Purchasers. At the Closing the
Company will deliver to each Purchaser the Series 2019 Notes to be purchased by
such Purchaser in the form of a single Series 2019 Note (or such greater number
of Series 2019 Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company as set forth in wire instructions provided by the
Company. If at the Closing the Company shall fail to tender such Series 2019
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Company to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.
SECTION 4. CONDITIONS TO CLOSING.

-4-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
        Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.
        Section 4.2. Performance; No Default. The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing.
Before and after giving effect to the issue and sale of the Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.
        Section 4.3. Compliance Certificates.
        (a) Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled
and the accuracy of the representations and warranties of the Company in this
Agreement.
        (b) Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary, dated the date of the Closing,
certifying as to (i) the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Note
Documents to which it is a party and (ii) the Company’s organizational documents
as then in effect.
        Section 4.4. Delivery of Company Counsel Opinion to Purchasers. The
Company shall have delivered to such Purchaser the legal opinion of Ropes & Gray
LLP and Venable LLP, special counsels to the Company and of general counsel to
the Company substantially in the form provided in Schedule 4.4, dated the date
of the Closing.
        Section 4.5. Purchase Permitted by Applicable Law, Etc . On the date of
the Closing such Purchaser’s purchase of Notes shall (a) be permitted by the
laws and regulations of each jurisdiction to which such Purchaser is subject,
without recourse to provisions (such as section 1405(a)(8) of the New York
Insurance Law) permitting limited investments by insurance companies without
restriction as to the character of the particular investment, (b) not violate
any applicable law or regulation (including Regulation T, U or X of the Board of
Governors of the Federal Reserve System) and (c) not subject such Purchaser to
any tax, penalty or liability under or pursuant to any applicable law or
regulation, which law or regulation was not in effect on the date hereof. If
requested by such Purchaser, such Purchaser shall have received an Officer’s
-5-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
        Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in the
Purchaser Schedule.
        Section 4.7. Payment of Special Counsel Fees. Without limiting
Section 15.1, the Company shall have paid on or before the Closing the
reasonable and documented out-of-pocket fees of one special counsel for the
Purchasers to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.
        Section 4.8. Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for the Notes.
        Section 4.9. Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of most recent Form 10-Q filing.
        Section 4.10. Funding Instructions. At least three Business Days prior
to the date of the Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.
        Section 4.11. Compliance with all Outstanding Debt Obligations . The
Company shall have performed and complied with the terms and conditions of its
outstanding debt obligations, including the Existing Credit Facility, and no
event of default has occurred and is currently occurring as of the Closing Date
with respect to the Existing Credit Facility.
        Section 4.12. Rating. The Notes shall be rated “A(low)” or better by
DBRS, which rating shall specifically describe the Notes, including their
interest rate, maturity and Private Placement Number.
        Section 4.13. Asset Coverage Test. After giving effect to each issuance
of the Notes, the Asset Coverage Ratio shall not be less than 1.50.

-6-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 4.14. Proceedings and Documents. All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
satisfactory to such Purchaser, and such Purchaser and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as such Purchaser may reasonably request.
        Section 4.15. Conditions to Issuance of Additional Notes. The
obligations of the Additional Purchasers to purchase any Additional Notes shall
be subject to the following conditions precedent, in addition to the conditions
specified in the Supplement pursuant to which such Additional Notes may be
issued:
        (a) Compliance Certificate. A duly authorized Senior Financial Officer
shall execute and deliver to each Additional Purchaser and each holder of Notes
an Officer’s Certificate dated the date of issue of such Series of Additional
Notes stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether the
Company is in compliance with the requirements of Section 10.8 on such date
(based upon the financial statements for the most recent fiscal quarter ended
prior to the date of such certificate but after giving effect to the issuance of
the Additional Series of Notes and the application of the proceeds thereof).
        (b) Execution and Delivery of Supplement. The Company and each such
Additional Purchaser shall execute and deliver a Supplement substantially in the
form of Exhibit S hereto.
        (c) Representations of Additional Purchasers. Each Additional Purchaser
shall have confirmed in the Supplement that the representations set forth in
Section 6 are true with respect to such Additional Purchaser on and as of the
date of issue of the Additional Notes.
        (d) Execution and Delivery of Guaranty Ratification. Each Subsidiary
Guarantor, if any, shall execute and deliver a ratification of its Subsidiary
Guaranty.
SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
The Company represents and warrants to each Purchaser, as of the date of the
Closing (or, if any such representations and warranties expressly relate to an
earlier date, then as of such earlier date), that:

-7-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.
        Section 5.2. Authorization, Etc. Each of the Note Documents has been
duly authorized by all necessary corporate action on the part of the Company,
and upon execution and delivery thereof each Note Document will constitute a
legal, valid and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
        Section 5.3. Disclosure. The Company has made available to each
Purchaser a copy of a presentation, dated June 30, 2019, September 30, 2019 and
the slide deck titled “TCG BDC Private Unsecured Bond Offering dated October
2019” (collectively, the “Decks”), relating to the transactions contemplated
hereby. The Company’s most recent Form 10-K and Form 10-Q fairly describe, in
all material respects, the general nature of the business and principal
properties of the Company and its Subsidiaries. This Agreement, the Decks and
the Exchange Act Reports (collectively, the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact, as of their
respective dates, or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2018, there has been no change in the financial condition, operations, business,
properties or prospects of the Company or any Subsidiary taken as a whole except
changes that could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
could reasonably be expected to have a Material Adverse Effect that has not been
set forth herein or in the Disclosure Documents.
        Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company’s Subsidiaries, showing, as to each such Subsidiary, the name
thereof, the jurisdiction of its organization, the percentage of shares of each
class of its capital stock or similar equity interests outstanding
-8-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
owned by the Company and each other Subsidiary and (ii) the Company’s directors
and senior officers. The Company does not have any Significant Subsidiaries.
        (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of any Lien.
        (b) Each Subsidiary is a corporation or other legal entity duly
organized, validly existing and, where applicable, in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact, except where the failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
        (c) No Subsidiary is subject to any legal, regulatory, contractual or
other restriction (other than the agreements included as exhibits to the
Exchange Act Reports and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
        Section 5.5. Financial Statements; Material Liabilities. All of the
financial statements included in the Exchange Act Reports (including in each
case the related schedules and notes) fairly present in all material respects
the consolidated financial position of the Company and its Subsidiaries as of
the respective dates of such financial statements and the consolidated results
of their operations and cash flows for the respective periods covered thereby
and have been prepared in accordance with GAAP consistently applied throughout
the periods involved except as set forth in the notes thereto (subject, in the
case of any interim financial statements, to normal year-end adjustments).
        Section 5.6. Compliance with Laws, Other Instruments, Etc. The
execution, delivery and performance by the Company of the Note Documents will
not (i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (A) indenture, mortgage, deed of trust,
-9-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
loan, purchase or credit agreement, lease or any other agreement or instrument
to which the Company or any of its Subsidiaries is bound or by which the
Company, or any of its Subsidiaries or any of their respective properties may be
bound or affected or (B) the corporate charter, regulations or by-laws,
shareholders agreement of the Company or any Subsidiary, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any of its Subsidiaries, or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Company or any Subsidiary, in each case, except
where any of the foregoing (other than clause (i)(B) above), individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
        Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of the Note Documents, other than any filing required under the
Securities Exchange Act of 1934 or the rules or regulations promulgated
thereunder on Form 8-K, Form 10-Q, or Form 10-K.
        Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
        (b) Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
        Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) where the
failure to file or pay, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect or (ii) the amount,
applicability or validity of which is
-10-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate. The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2015.
        Section 5.10. Title to Property; Leases. The Company and its
Subsidiaries have good and sufficient title to their respective properties that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after such date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
        Section 5.11. Licenses, Permits, Etc. (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others, except for any such conflicts
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
        (b) To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
        (c) To the best knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries, except for any such violations that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

-11-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 5.12. ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
        (b) Neither the Company nor any ERISA Affiliate maintains, contributes
to or is obligated to maintain or contribute to, or has, at any time within the
past six years, maintained, contributed to or been obligated to maintain or
contribute to, any employee benefit plan which is subject to Title I or Title IV
of ERISA or section 4975 of the Code. Neither the Company nor any ERISA
Affiliate is, or has ever been at any time within the past six years, a “party
in interest” (as defined in section 3(14) of ERISA) or a “disqualified person”
(as defined in section 4975 of the Code) with respect to any Plan.
        Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series 2019 Notes or any similar
Securities for sale to, or solicited any offer to buy the Series 2019 Notes or
any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and other Institutional
Investors, each of which has been offered the Series 2019 Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2019 Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.
        Section 5.14. Use of Proceeds; Margin Regulations. The Company will
apply the proceeds of the sale of the Notes hereunder as described in Schedule
5.14. No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for the purpose of buying or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 CFR 221), or for the purpose of buying or carrying or trading
in any Securities under such circumstances as to involve the Company in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 10% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 10% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
        Section 5.15. Existing Indebtedness; Future Liens. (a) Except as
described therein, Notes 6 and 7 to the Company’s most recent Form 10-Q set
forth a complete and correct list of all outstanding Indebtedness of the Company
and its Subsidiaries as of September 30, 2019,
-12-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
        (b) Except as disclosed in the Exchange Act Reports, as of September 30,
2019, neither the Company nor any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.
        (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits in any material way the amount of, or otherwise imposes restrictions on
the incurring of, Indebtedness of the Company, except as disclosed in the
Exchange Act Reports.
        Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person or Canada Blocked
Person, (ii) has been notified that its name appears or may in the future appear
on a State Sanctions List or (iii) is a target of sanctions that have been
imposed by the United Nations or the European Union.
        (b) Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, any Canadian Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.
        (c) No part of the proceeds from the sale of the Notes hereunder:
        (i) constitutes or will constitute funds obtained on behalf of any
Blocked Person or Canada Blocked Person or will otherwise be used by the Company
or any
-13-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person or Canada Blocked
Person, (B) for any purpose that would cause any Purchaser to be in violation of
any U.S. Economic Sanctions Laws or any Canadian Economic Sanctions Laws or
(C) otherwise in violation of any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws;
        (ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or
        (iii) will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.
        (d) The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Canadian Economic
Sanctions Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.
        Section 5.17. [intentionally omitted].
        Section 5.18. [intentionally omitted].
        Section 5.19. Investment Company Act.
        (a) Status as Business Development Company. The Company has elected to
be regulated as a “business development company” within the meaning of the
Investment Company Act and qualifies as a RIC.
        (b) Compliance with Investment Company Act. The business and other
activities of the Company and its Subsidiaries, including the issuance of the
Notes hereunder, the application of the proceeds and repayment thereof by the
Company and the consummation of the transactions contemplated by this Agreement
do not result in a violation or breach in any material respect of the provisions
of the Investment Company Act or any rules, regulations or orders issued by the
SEC thereunder, in each case that are applicable to the Company and its
Subsidiaries.

-14-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (c) Investment Policies. The Company is in compliance in all respects
with the Investment Policies, except to the extent that the failure to so comply
could not reasonably be expected to have a Material Adverse Effect.
SECTION 6. REPRESENTATIONS OF THE PURCHASERS.
        Section 6.1. Purchase for Investment. Each Purchaser severally
represents that it is purchasing the Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
        Section 6.2. Source of Funds. Each Purchaser severally represents that
at least one of the following statements is an accurate representation as to
each source of funds (a “Source”) to be used by such Purchaser to pay the
purchase price of the Notes to be purchased by such Purchaser hereunder:
        (a) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
        (b) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

-15-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
        (d) the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
        (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
        (f) the Source is a governmental plan; or

-16-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (g) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
        (h) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7. INFORMATION AS TO COMPANY.
        Section 7.1. Financial and Business Information. Subject to Section 7.4,
the Company shall deliver to each holder of a Note that is an Institutional
Investor:
        (a) Quarterly Statements — within 45 days after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and
        (ii) consolidated statements of operations, changes in net assets and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;
        (b) Annual Statements — within 90 days after the end of each fiscal year
of the Company, duplicate copies of
        (i) a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and

-17-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (ii) consolidated statements of operations, changes in net assets and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
exception as to the Company (other than as a result of the impending maturity or
any prospective default under any credit document of the Company, including the
Existing Credit Facility, any Replacement Facility, this Agreement and the
Notes) and without any qualification or exception as to the scope of the audit
on which such opinion is based)of independent public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the financial position of the
companies being reported upon and their results of operations and cash flows and
have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances;
        (c) SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, proxy statement or similar document sent
by the Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;
        (d) Notice of Default or Event of Default — promptly, and in any event
within 3 days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
        (e) [reserved];
        (f) Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary
-18-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that could reasonably be expected to have a Material Adverse
Effect;
        (g) Resignation or Replacement of Auditors — within 10 days following
the date on which the Company’s auditors resign or the Company elects to change
auditors, as the case may be, notification thereof;
        (h) Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note; and
        (i) Supplements — promptly, and in any event within 10 Business Days
after the execution and delivery of any Supplement, a copy thereof.
        Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:
        (a) Covenant Compliance — setting forth the information from such
financial statements that is required in order to establish whether the Company
was in compliance with the requirements of Section 10.8, including, without
limitation, any Existing Facility Additional Provision or New Facility
Additional Provision, during the quarterly or annual period covered by the
financial statements then being furnished (including with respect to each such
provision that involves mathematical calculations, the information from such
financial statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 23.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and
        (b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its
-19-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists, specifying the nature and period of
existence thereof and what action the Company shall have taken or proposes to
take with respect thereto.
        Section 7.3. Visitation. The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor:
        (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
        (b) Default — if a Default or Event of Default then exists, at the
expense of the Company to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
        Section 7.4. Electronic Delivery. Financial statements, opinions of
independent certified public accountants, notices, other information and
Officer’s Certificates that are required to be delivered by the Company pursuant
to Sections 7.1(a), (b), (c), (f) or (g) and Section 7.2 shall be deemed to have
been delivered if the Company satisfies any of the following requirements with
respect thereto:
        (a) such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each holder of a Note by
-20-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
e-mail at the e-mail address set forth in such holder’s Purchaser Schedule or as
communicated from time to time in a separate writing delivered to the Company;
        (b) the Company shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form available on its home
page on the internet, which is located at https://tcgbdc.com/ as of the date of
this Agreement and shall have delivered the related Officer’s Certificate
satisfying the requirements of Section 7.2 to each holder of a Note by email;
        (c) such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
        (d) the Company shall have timely filed any of the items referred to in
Sections 7.1(c), (f) or (g) with the SEC on EDGAR or shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 21 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d) (other than information that is publicly made available
on EDGAR), the Company shall have given each holder of a Note prior written
notice, which may be by e‑mail or in accordance with Section 19, of such posting
or filing in connection with each delivery, provided further, that upon request
of any holder to receive paper copies of such forms, financial statements, other
information and Officer’s Certificates or to receive them by e‑mail, the Company
will promptly e‑mail them or deliver such paper copies, as the case may be, to
such holder.
SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.
        Section 8.1. Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
        Section 8.2. Optional Prepayments with Prepayment Settlement Amount. The
Company may, at its option, upon notice as provided below, prepay at any time
all, or from time
-21-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Prepayment
Settlement Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 10 days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the Prepayment Settlement
Amount due in connection with such prepayment setting forth the details of such
computation.
        Section 8.3. Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes pursuant to Section 8.2, the principal amount of
the Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
        Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Prepayment Settlement Amount, if any. From and after such
date, unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Prepayment Settlement Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
        Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with this Agreement and the Notes or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Notes at the time outstanding upon the same terms and
conditions. Any such offer shall provide each holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least 10 Business Days. If the holders of more than 25% of
the principal amount of the Notes then outstanding accept such offer, the
Company shall promptly notify the remaining holders of such fact and the
expiration date for the acceptance by holders of Notes of such offer shall be
-22-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement and
no Notes may be issued in substitution or exchange for any such Notes. For the
avoidance of doubt, no Prepayment Settlement Amount shall be owed in connection
with any prepayment made pursuant to this Section 8.5(b).
        Section 8.6. Make-Whole Amount; Prepayment Settlement Amount.
“Prepayment Settlement Amount” means, with respect to any Note, an amount equal
to the “Prepayment Settlement Amount”, as follows:

Prepaid or Accelerated during the periodPrepayment Settlement Amounton or before
December 31, 2022the Make-Whole Amountafter December 31, 2022
but on or before
December 31, 2023an amount equal to 2.0% of the principal amount of the Notes or
portion thereof
to be prepaid or acceleratedafter December 31, 2023
but on or before
June 30, 2024an amount equal to 1.0% of the principal amount of the Notes or
portion thereof
to be prepaid or accelerated

After June 30, 2024, the Prepayment Settlement Amount shall be zero.
The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported
-23-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
as of 10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run
U.S. Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (i) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (ii) interpolating linearly
between the “Ask Yields” Reported for the applicable most recently issued
actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

-24-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note to be prepaid pursuant to Section 8.2 or required to be paid on such
Settlement Date pursuant to Section 12.1, the sum of (i) all payments of such
Called Principal (assuming such Called Principal would be due on December 31,
2022) and interest thereon that would be due after the Settlement Date with
respect to such Called Principal until December 31, 2022 if no payment of such
Called Principal were made prior to its scheduled due date, provided that if
such Settlement Date is not a date on which interest payments are due to be made
under the Notes, then the amount of the next succeeding scheduled interest
payment will be reduced by the amount of interest accrued to such Settlement
Date and required to be paid on such Settlement Date pursuant to Section 8.2 and
(ii) an amount equal to 2.0% of the principal amount of the Notes or portion
thereof to be prepaid or accelerated as if due and payable December 31, 2022.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
        Section 8.7. Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of,
Make-Whole Amount on, or the Prepayment Settlement Amount on any Note (including
principal due on the Maturity Date of such Note) that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day and shall
include the additional days elapsed in the computation of interest payable on
such next succeeding Business Day.
        Section 8.8. Change in Control.
        (a) Notice of Change in Control. The Company will, within ten Business
Days after any Responsible Officer has knowledge of the occurrence of any Change
in Control, give written notice of such Change in Control to each holder of
Notes. Such notice shall contain and constitute an offer to prepay Notes as
described in subparagraph (c) of this Section 8.8 and shall be accompanied by
the certificate described in subparagraph (g) of this Section 8.8.
        (b) [Reserved].

-25-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than 60
days after the date of such offer (if the Section 8.8 Proposed Prepayment Date
shall not be specified in such offer, the Section 8.8 Proposed Prepayment Date
shall be the first Business Day after the 45th day after the date of such
offer).
        (d) Acceptance/Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
to be delivered to the Company not later than 15 Business Days after receipt by
such holder of the most recent offer of prepayment. A failure by a holder of
Notes to respond to an offer to prepay made pursuant to this Section 8.8 shall
be deemed to constitute rejection of such offer by such holder.
        (e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount, Prepayment Settlement Amount or other premium.
        (f) [Reserved].
        (g) Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.
SECTION 9. AFFIRMATIVE COVENANTS.
The Company covenants that so long as any of the Notes are outstanding:
        Section 9.1. Compliance with Laws. Without limiting Section 10.4, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA
-26-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16) and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
        Section 9.2. Maintenance of Properties; Insurance. The Company will, and
will cause each of its Subsidiary to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar location.
        Section 9.3. [intentionally omitted] 
        Section 9.4. Payment of Taxes and Claims . The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
        Section 9.5. Corporate Existence, Etc.  Subject to Section 10.2, the
Company will at all times preserve and keep its corporate existence in full
force and effect. Subject to Section 10.2, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Wholly-Owned Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in
-27-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.
        Section 9.6. Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be. The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
        Section 9.7. Subsidiary Guarantors. The Company will cause each of its
Subsidiaries (other than Financing Subsidiaries and Foreign Subsidiaries) that
guarantees any Indebtedness or otherwise becomes liable at any time, whether as
a borrower or an additional or co‑borrower or otherwise, for or in respect of
any Indebtedness under any Material Credit Facility to concurrently therewith:
        (a) enter into an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (i) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make‑Whole Amount, Prepayment Settlement
Amount or otherwise) and this Agreement, including, without limitation, all
indemnities, fees and expenses payable by the Company thereunder and (ii) the
prompt, full and faithful performance, observance and discharge by the Company
of each and every covenant, agreement, undertaking and provision required
pursuant to the Notes or this Agreement to be performed, observed or discharged
by it (a “Subsidiary Guaranty”); and
        (b) deliver the following to each of holder of a Note:
        (i) an executed counterpart of such Subsidiary Guaranty;
        (ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6,
-28-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
and 5.7 of this Agreement (but with respect to such Subsidiary and such
Subsidiary Guaranty rather than the Company);
        (iii) all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and good standing
of such Subsidiary and the due authorization by all requisite action on the part
of such Subsidiary of the execution and delivery of such Subsidiary Guaranty and
the performance by such Subsidiary of its obligations thereunder; and
        (iv) an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Subsidiary and such Subsidiary
Guaranty as the Required Holders may reasonably request and as are customary in
light of the circumstances.
        Section 9.8. Rating Confirmation.
        (a) [intentionally omitted].
        (b) The Company covenants and agrees that, at its sole cost and expense,
it shall cause to be maintained at all times a Rating of the Notes from at least
one NRSRO that indicates that it will monitor the rating on an ongoing basis. No
later than December 31 of each year (beginning December 31, 2020) the Company
further covenants and agrees it shall provide a notice to each of the holders of
the Notes sent in the manner provided in Section 19 with respect to all then
current Ratings.
        (c) The Company and the holders further agree that the failure to
deliver a Rating in accordance with the above shall not constitute an Event of
Default (unless the Company shall also fail to pay the Adjusted Interest Rate in
accordance with Section 1.2).
        Section 9.9. Status of RIC and BDC. The Company shall at all times,
subject to applicable grace periods set forth in the Code, maintain its status
as a RIC, and as a “business development company” under the Investment Company
Act.
        Section 9.10. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 10. NEGATIVE COVENANTS.

-29-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
The Company covenants that so long as any of the Notes are outstanding:
        Section 10.1. Transactions with Affiliates. (a) The Company will not,
and will not permit any Subsidiary to, enter into directly or indirectly any
transaction or group of related transactions (including the purchase, lease,
sale or exchange of properties of any kind or the rendering of any service) with
any Affiliate (other than the Company or another Subsidiary), except (i)
transactions in the ordinary course (which, for the avoidance of doubt shall
include co-investments and transactions permitted by the Company’s exemptive
relief pursuant to Investment Company Act Release No. 32945) at prices and on
terms and conditions not less favorable to the Company or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (ii)
transactions between or among the Company and its Subsidiaries not involving any
other Affiliate, (iii) Restricted Payments permitted by Section 10.7, (iv) the
transactions provided in the Affiliate Agreements, as may be amended, (v) any
Investment that results in the creation of an Affiliate and (vi) transactions
between or among the Company, a Subsidiary or any “downstream affiliate” (as
such term is used under the rules promulgated under the Investment Company Act)
of the Company at prices and on terms and conditions not less favorable to the
Company or a Subsidiary than could be obtained at the time on an arm’s-length
basis from unrelated third parties.
        Section 10.2. Consolidation, Merger, Conveyance or Transfer. The Company
shall not, nor will it permit any of the Subsidiary Guarantors to, consolidate
with or merge with or into any other entity or convey or transfer all or
substantially all of its properties and assets to any Person, unless:
        (1) either the Company shall be the continuing entity, or the entity (if
other than the Company) formed by such consolidation or into which the Company
is merged or the Person which acquires by conveyance or transfer the properties
and assets of the Company substantially as an entirety shall expressly assume,
by an amendment hereto, executed and delivered to the holders of the Notes, in
form satisfactory to the holders of the Notes, the due and punctual payment of
the principal of (and premium, if any) and interest, if any, on all the Notes
and the performance of every covenant of this Agreement on the part of the
Company to be performed or observed;
        (2) in the case of a merger by a Subsidiary Guarantor, such Subsidiary
Guarantor shall have merged or consolidated with or into the Company or any
other Subsidiary Guarantor; provided that if any such transaction shall be
between a Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the
wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation;

-30-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (3) in the case of a sale by a Subsidiary Guarantor, such Subsidiary
Guarantor shall convey, sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Company or any Subsidiary Guarantor; provided that if any such transaction shall
be between a Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the
wholly owned Subsidiary Guarantor shall be the continuing or surviving
corporation;
        (4) immediately before and after giving effect to such transaction, no
Default or Event of Default shall have happened and be continuing;
        (5) the Company and the successor Person have delivered to the the
holders of the Notes an Officers’ Certificate and an opinion of counsel to the
Company each stating that such consolidation, merger, conveyance or transfer and
such amendment comply with this Section and that all conditions precedent herein
provided for relating to such transaction have been complied with; and
        (6) each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders.
Upon any consolidation or merger, or any conveyance or transfer of the
properties and assets of the Company or a Subsidiary Guarantor, as the case may
be, substantially as an entirety in accordance with this Section, the successor
entity formed by such consolidation or into which the Company or a Subsidiary
Guarantor, as the case may be, is merged or the successor Person to which such
conveyance or transfer is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Company under this Agreement with the
same effect as if such successor had been named as the Company herein; and in
the event of any such conveyance or transfer, the Company shall be discharged
from all obligations and covenants under this Agreement and the Notes and may be
dissolved and liquidated.
Provided that, for the avoidance of doubt, this Section 10.2 shall not apply to
any sale, transfer, lease, conveyance or other disposition of all or
substantially all of the Company’s property to a wholly owned Subsidiary.
        Section 10.3. Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be
-31-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Company’s most recent Form 10-K, other than in
accordance with its Investment Policies.
        Section 10.4. Economic Sanctions, Etc.  The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person or Canada Blocked Person), own or
control a Blocked Person or Canada Blocked Person or (b) directly or indirectly
have any investment in or engage in any dealing or transaction (including any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder or
any affiliate of such holder to be in violation of, or subject to sanctions
under, any law or regulation applicable to such holder, or (ii) is prohibited by
or subject to sanctions under any U.S. Economic Sanctions Laws or any Canadian
Economic Sanctions Laws.
        Section 10.5. Liens. The Company will not directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) of the
Company (which, for the avoidance of doubt, shall not, for purposes of this
Section 10.5, include assets owned by a Financing Subsidiary), whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except (a) Liens which
secure obligations under the Existing Credit Facility or the Replacement
Facility, (b) Liens permitted under the Existing Credit Facility or the
Replacement Facility or (c) other Liens which rank at least pari passu with all
such Liens securing obligations under the Existing Credit Facility or the
Replacement Facility (whether or not such Existing Credit Facility or
Replacement Facility then remains in effect); provided that, for the avoidance
of doubt, such other Liens under this clause (c), or any Indebtedness secured
thereby, shall not include, or be subject to, any “first in/last out” or other
priority or preference in right of payment.
        Section 10.6. [intentionally omitted] 
        Section 10.7. Restricted Payments. The Company will not declare or make,
or agree to declare, pay or make, directly or indirectly, any Restricted
Payment, except that the Company may declare and pay a Restricted Payment if, in
every such case, immediately after such transaction, (i) the Asset Coverage
Ratio would not be less than 1.50 after deducting the amount of such Restricted
Payment and (ii) no Default shall have occurred and be continuing or would
result therefrom; provided, however, that notwithstanding the foregoing (i) or
(ii), the Company may at all times pay dividends in an amount equal to its
investment company taxable income, net tax-exempt interest income and capital
gain net income that are required to be distributed to its
-32-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
shareholders in order to maintain its status as a RIC and to avoid U.S. federal
income and excise taxes imposed on RICs.
        Section 10.8. Financial Covenants.
        (a) Asset Coverage Ratio. The Company will not permit the Asset Coverage
Ratio as of the last Business Day of any fiscal quarter to be less than 1.50.
        (b) Interest Coverage Ratio. The Company will not permit the Interest
Coverage Ratio as of the last Business Day of any fiscal quarter to be less than
1.25.
SECTION 11. EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
        (a) the Company defaults in the payment of any principal, Make-Whole
Amount, if any, or the Prepayment Settlement Amount, if any, on any Note when
the same becomes due and payable, whether at maturity or at a date fixed for
prepayment or by declaration or otherwise; or
        (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
        (c) the Company defaults in the performance of or compliance with any
term contained in Sections 7.1(d), 10.2, 10.3, 10.4, 10.7 and 10.8 or any
Existing Facility Additional Provisions or New Facility Additional Provisions or
(iii) any covenant in a Supplement which specifically provides that it shall
have the benefit of this paragraph (c); or
        (d) the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)), in any Supplement or any Subsidiary Guaranty and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
        (e) (i) any representation or warranty made in writing by or on behalf
of the Company or by any officer of the Company in this Agreement or any
Supplement or any
-33-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made or (ii) any representation or warranty made in writing by or on behalf of
any Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
        (f) (i) the Company or any Subsidiary (excluding any Subsidiary of the
Company which is (a) a nonrecourse or limited recourse subsidiary, (b) a
bankruptcy remote special purpose vehicle, (c) not consolidated with the Company
for purposes of GAAP, or (d) any Financing Subsidiary) is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least the Cross Default Threshold (or its
equivalent in the relevant currency of payment) beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary (excluding
any Subsidiary of the Company which is (a) a nonrecourse or limited recourse
subsidiary, (b) a bankruptcy remote special purpose vehicle, (c) not
consolidated with the Company for purposes of GAAP, or (d) any Financing
Subsidiary) is in default in the performance of or compliance with any term of
any evidence of any Indebtedness in an aggregate outstanding principal amount of
at least the Cross Default Threshold (or its equivalent in the relevant currency
of payment) or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or, solely with respect to a
default arising by reason of a financial covenant, one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests) the Company or any Subsidiary
(excluding any Subsidiary of the Company which is (a) a nonrecourse or limited
recourse subsidiary, (b) a bankruptcy remote special purpose vehicle, (c) not
consolidated with the Company for purposes of GAAP, or (d) any Financing
Subsidiary) has become obligated to purchase or repay Indebtedness before its
regular maturity or before its regularly scheduled dates of payment in an
aggregate outstanding principal amount of at least the Cross Default Threshold
(or its equivalent in the relevant currency of payment); in each case other than
a default, event, or condition that relates to a Change in Control and with
respect to which Section 8.8 applies; provided that this clause (f) shall not
apply to (1) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or
(2) convertible debt that becomes due as a result
-34-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
of a conversion or redemption event, other than as a result of an “event of
default” (as defined in the documents governing such convertible debt); or
        (g) the Company or any Significant Subsidiary (i) is generally not
paying, or admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
        (h) a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Significant Subsidiaries, a custodian, receiver, trustee or other officer with
similar powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or
        (i) one or more final judgments or orders for the payment of money
aggregating in excess of the Judgment Default Threshold (or its equivalent in
the relevant currency of payment) are rendered against one or more of the
Company and its Significant Subsidiaries and which judgments are not, within 60
days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
        (j) any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.
SECTION 12. REMEDIES ON DEFAULT, ETC. 

-35-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 12.1. Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
        (b) If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
        (c) If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) (i) if
such Notes become due and payable under this Section 12.1 on or before
December 31, 2022, the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law) or (ii) if such Notes
become due and payable under this Section 12.1 after December 31, 2022, the
Prepayment Settlement Amount determined in respect of such principal amount (to
the full extent permitted by applicable law), shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived. The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount or Prepayment Settlement Amount by the Company in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.
        Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of
-36-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
        Section 12.3. Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, and the Prepayment Settlement
Amount, if any, on any Notes that are due and payable and are unpaid other than
by reason of such declaration, and all interest on such overdue principal and
Make-Whole Amount, if any, and the Prepayment Settlement Amount, if any, and (to
the extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
        Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES. 
        Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any
-37-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
amendment, waiver or consent pursuant to this Agreement. Prior to due
presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.
        Section 13.2. Transfer and Exchange of Notes. (a) Any registered holder
of a Note or a Purchaser (an “Assigning Party”) may assign to one or more
assignees (other than a Competitor) (an “Assignee”) all or a portion of its
rights and obligations under its Note and/or under this Agreement.
        (b) Upon surrender of any Note to the Company at the address and to the
attention of the designated officer (all as specified in Section 19(iii)), for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer accompanied by a written instrument of transfer duly
executed by the registered holder of such Note or such holder’s attorney duly
authorized in writing and accompanied by the relevant name, address and other
information for notices of each transferee of such Note or part thereof), within
10 Business Days thereafter, the Company shall execute and deliver, at the
Company’s expense (except as provided below), one or more new Notes of the same
Series (and of the same tranche if such Series has separate tranches) (as
requested by the holder thereof) (as requested by the holder thereof) in
exchange therefor, in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Schedule 1 or attached to the applicable Supplement with respect to any
Additional Notes. Each such new Note shall be dated and bear interest from the
date to which interest shall have been paid on the surrendered Note or dated the
date of the surrendered Note if no interest shall have been paid thereon. The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes. Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representations set forth in
Section 6.
        Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note
-38-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and
        (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or Additional Purchaser or another holder of a Note
with a minimum net worth of at least $50,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or
        (b) in the case of mutilation, upon surrender and cancellation thereof,
within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series (and of the same
tranche if such Series has separate tranches), dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.
SECTION 14. PAYMENTS ON NOTES .
        Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount, Prepayment Settlement Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of the Company. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
        Section 14.2. Payment by Wire Transfer. So long as any Purchaser or
Additional Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, Prepayment Settlement Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in or, in the case of any
Additional Purchaser Schedule attached to any Supplement to which such
Additional Purchaser is a party, or by such other method or at such other
address as such Purchaser or Additional Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of such Note or the making of any notation thereon, except that
upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, such Purchaser or
Additional Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its
-39-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or Additional Purchaser or such Person’s
nominee, such Person will, at its election, either endorse thereon the amount of
principal paid thereon and the last date to which interest has been paid thereon
or surrender such Note to the Company in exchange for a new Note or Notes
pursuant to Section 13.2. The Company will afford the benefits of this
Section 14.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser or or Additional Purchaser under
this Agreement or any Supplement and that has made the same agreement relating
to such Note as the Purchasers have made in this Section 14.2.
        Section 14.3. Tax Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) any forms, documents, or
certifications as may be reasonably required for the Company to satisfy any
information reporting or withholding tax obligations with respect to any
payments under this Agreement, (b) in the case of any such holder that is a
United States Person, such holder’s United States tax identification number or
other forms reasonably requested by the Company necessary to establish such
holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (c) in
the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.
SECTION 15. EXPENSES, ETC. 
        Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of one special counsel for the Purchasers
(and Additional Purchasers under any Supplement) and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers
Additional Purchasers, and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement (including any Supplement), any Subsidiary Guaranty
or the Notes (whether or not such amendment, waiver or consent becomes
effective), including: (a) the costs
-40-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
and expenses incurred in enforcing or defending (or determining whether or how
to enforce or defend) any rights under this Agreement (including any
Supplement), any Subsidiary Guaranty or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note and (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any Subsidiary Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $3,500 for any Series or tranche. If required
by the NAIC, the Company shall obtain and maintain at its own cost and expense a
Legal Entity Identifier (LEI).
The Company will pay, and will save each Purchaser, Additional Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser and an Additional Purchaser, if any or other holder
in connection with its purchase of the Notes) and (ii) any judgment, liability,
claim, order, decree, fine, penalty, cost, fee, expense (but limited, in the
case of attorneys’ fees and expenses, to the reasonable and documented
out-of-pocket attorneys’ fees of one special counsel for, collectively, the
Purchasers, the Additional Purchasers and each other holder of a Note, taken as
a whole) or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Company, in each case, other than any such judgment, liability, claim, order,
decree, fine, penalty, cost, fee, expense (including reasonable attorneys’ fees
and expenses) or obligation that resulted from (x) the bad faith, gross
negligence or willful misconduct or breach of this Agreement or any Note by such
Purchaser, Additional Purchaser or such holder of a Note or (y) a claim between
any Purchaser, Additional Purchaser or holder of a Note, on the one hand, and
any other Purchaser or holder of a Note, on the other hand (other than claims
arising out of any act or omission by the Company and/or its Affiliates).
Notwithstanding anything to the contrary, the Company shall not be liable to any
Purchaser, Additional Purchaser or holder of a Note for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of the transactions
contemplated hereunder or under any Note asserted by a Purchaser, Additional
Purchaser or a holder of a Note against the Company or any of its Affiliates.
        Section 15.2. Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or the execution and
delivery (but not the transfer) or the enforcement of any of the Notes in the
United States or any other jurisdiction where the
-41-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Company has assets or of any amendment of, or waiver or consent under or with
respect to, this Agreement or of any of the Notes, and to pay any value added
tax due and payable in respect of reimbursement of costs and expenses by the
Company pursuant to this Section 15, and will save each holder of a Note to the
extent permitted by applicable law harmless against any loss or liability
resulting from nonpayment or delay in payment of any such tax or fee required to
be paid by the Company hereunder.
        Section 15.3. Survival . The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, any Supplement, any
Subsidiary Guaranty or the Notes, and the termination of this Agreement.
SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.
All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any
Additional Purchaser or any other holder of a Note. All statements contained in
any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and Additional
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17. AMENDMENT AND WAIVER.
        Section 17.1. Requirements.
        (a) Amendments. This Agreement (including any Supplement) and the Notes
may be amended, and the observance of any term hereof or of the Notes may be
waived (either retroactively or prospectively), only with the written consent of
the Company and the Required Holders, except that:
        (i) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21
hereof, or any defined term (as it is used therein), or the corresponding
provision of any
-42-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Supplement, or any defined term (as it is used in any such Section or such
corresponding provision of any Supplement); and
        (ii) no amendment or waiver may, without the written consent of each
Purchaser, Additional Purchaser and the holder of each Note at the time
outstanding, (i) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
(x) interest on the Notes or (y) the Make-Whole Amount or the Prepayment
Settlement Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 (or such corresponding provision of any Supplement)), 11(a), 11(b),
12, 17 or 20.
        (b) Supplements. Notwithstanding anything to the contrary contained
herein, the Company may enter into any Supplement providing for the issuance of
one or more Series of Additional Notes consistent with, and in compliance with,
Sections 2.2 and 4.15 hereof without obtaining the consent of any holder of any
other Series of Notes.
        Section 17.2. Solicitation of Holders of Notes.
        (a) Solicitation. The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof, any Supplement or of the Notes or any Subsidiary Guaranty.
The Company will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 17 or any Subsidiary
Guaranty to each holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.
        (b) Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of a Note as consideration for or as an inducement to the entering into
by such holder of any waiver or amendment of any of the terms and provisions
hereof, any Supplement or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support concurrently provided, on the same terms, ratably to each holder
of a Note even if such holder did not consent to such waiver or amendment.

-43-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (c) Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
        Section 17.3. Binding Effect, Etc.  Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of a Note and no delay in exercising
any rights hereunder or under any Note or Subsidiary Guaranty shall operate as a
waiver of any rights of any holder of such Note.
        Section 17.4. Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18. MOST FAVORED LENDER STATUS.
        (a) If the Company (i) is of the Closing Date a party to a credit
facility, loan agreement or other like financial instrument under which the
Company may incur Unsecured Debt in excess of $10,000,000 (an “Existing
Unsecured Credit Facility”), or (ii) at any time after the Closing Date enters
into any amendment or other modification of any Existing Unsecured Credit
Facility (an “Amended Credit Facility”) or (iii) at any time after the Closing
Date enters into any new unsecured credit facility, whether with commercial
banks or other Institutional Investors pursuant to a credit agreement, note
purchase agreement or other like agreement after the date of
-44-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
Closing under which the Company may incur unsecured debt in excess of
$10,000,000 (in any such case, a “New Credit Facility”), that in any such case
includes at such time one or more additional or more restrictive MFL Provisions
imposed on the Company than those contained in this Agreement, being contained
in any such Existing Unsecured Credit Facility, Amended Credit Facility or New
Credit Facility, as the case may be (such additional or more restrictive MFL
Provisions together with all definitions relating thereto, in the case of an
Existing Unsecured Credit Facility, including as amended by an Amended Credit
Facility, the “Existing Facility Additional Provision(s)” and in the case of a
New Credit Facility, the “New Facility Additional Provision(s)”), then the terms
of this Agreement, without any further action on the part of the Company or any
of the holders of the Notes, shall unconditionally, unless waived in accordance
with the terms of this Agreement, be deemed on the effective date of such
Amended Credit Facility or New Credit Facility, as the case may be, or the date
hereof in the case of an Existing Unsecured Credit Facility to be automatically
amended to include the Existing Facility Additional Provision(s) or such New
Facility Additional Provision(s), as the case may be, and imposed on the same
party hereunder that is subject to such provision under the Existing Unsecured
Credit Facility, the Amended Credit Facility, or the New Credit Facility, as
applicable, and any event of default in respect of any such additional or more
restrictive MFL Provisions so included herein shall be deemed to be an Event of
Default under Section 11 (after giving effect to any grace or cure provisions
under such Existing Facility Additional Provision(s) or such New Facility
Additional Provision(s) or event of default), subject to all applicable terms
and provisions of this Agreement, including, without limitation, all rights and
remedies exercisable by the holders of the Notes hereunder.
        (b) The Company shall from time to time, upon request by the Required
Holders, promptly execute and deliver at its expense (including, without
limitation, the reasonable and documented fees and expenses of one counsel for
the holders of the Notes, taken as a whole) an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Holders evidencing
that, pursuant to this Section 18, this Agreement then and thereafter includes,
amends or otherwise modifies any Existing Facility Additional Provision(s) or
New Facility Additional Provision(s), as the case may be; provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment.
        (c) If any Existing Facility Additional Provision or any New Facility
Additional Provision incorporated into this Agreement pursuant to Section 18(a)
is amended or otherwise modified in each relevant Existing Unsecured Credit
Facility, Amended Credit Facility or New Credit Facility with the effect that
such Existing Facility Additional Provision or New Facility Additional Provision
is made less restrictive or otherwise less onerous on the Company, then such
Existing Facility Additional Provision or New Facility Additional Provision will
be deemed so amended in this Agreement, without any further action required on
the part of any Person,
-45-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
effective as of the date of such amendment or modification in each relevant
Existing Unsecured Credit Facility, Amended Credit Facility or New Credit
Facility; provided that if a Default or Event of Default shall have occurred and
be continuing by reason of the Existing Facility Additional Provision(s) or the
New Facility Additional Provision(s) at the time any such Existing Facility
Additional Provision(s) or New Facility Additional Provision(s) is or are to be
so amended or modified under this Section 18(c), the prior written consent
thereto of the Required Holders shall be required as a condition to the
amendment or modification of any such Existing Facility Additional Provision(s)
or New Facility Additional Provision(s), as the case may be; and provided,
further, that in any and all events, the financial covenant(s) and related
definitions or any event of default constituting any MFL Provisions and Events
of Default contained in this Agreement as in effect on the date of this
Agreement shall not in any event be deemed or construed to be amended or
otherwise modified by operation of the terms of this Section 18(c).
        (d) If any Existing Facility Additional Provision or any New Facility
Additional Provision incorporated into this Agreement pursuant to Section 18(a)
is removed from each relevant Existing Unsecured Credit Facility, Amended Credit
Facility or New Credit Facility, then such Existing Facility Additional
Provision or New Facility Additional Provision will be deemed removed from this
Agreement, without any further action required on the part of any Person,
effective as of the date of such removal from each relevant Existing Unsecured
Credit Facility, Amended Credit Facility or New Credit Facility; provided that
if a Default or Event of Default shall have occurred and be continuing by reason
of the Existing Facility Additional Provision(s) or the New Facility Additional
Provision(s) at the time any such Existing Facility Additional Provision(s) or
New Facility Additional Provision(s) is or are to be so removed under this
Section 18(d), the prior written consent thereto of the Required Holders shall
be required as a condition to the removal of any such Existing Facility
Additional Provision(s) or New Facility Additional Provision(s), as the case may
be; and provided, further, that in any and all events, the financial covenant(s)
and related definitions or any event of default constituting any MFL Provisions
and Events of Default contained in this Agreement as in effect on the date of
this Agreement shall not in any event be deemed or construed to be removed by
operation of the terms of this Section 18(d).
        (e) If each Existing Unsecured Credit Facility, Amended Credit Facility
or New Credit Facility that includes an Existing Facility Additional Provisions
or New Facility Additional Provision incorporated into this Agreement pursuant
to Section 18(a) is terminated and no amounts are outstanding thereunder, then
such Existing Facility Additional Provision or New Facility Additional Provision
will be deemed removed from this Agreement, without any further action required
on the part of any Person, effective as of the date of such termination;
provided that if a Default or Event of Default shall have occurred and be
continuing by reason of the Existing Facility Additional Provision(s) or the New
Facility Additional Provision(s) at the time
-46-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
any such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so removed under this Section 18(e), the prior
written consent thereto of the Required Holders shall be required as a condition
to the removal of any such Existing Facility Additional Provision(s) or New
Facility Additional Provision(s), as the case may be; and provided, further,
that in any and all events, the financial covenant(s) and related definitions or
any event of default constituting any MFL Provisions and Events of Default
contained in this Agreement as in effect on the date of this Agreement shall not
in any event be deemed or construed to be removed by operation of the terms of
this Section 18(e).
        (f) The Company agrees that it will not directly or indirectly, pay or
cause to be paid any consideration or remuneration, whether by way of
supplemental or additional interest, fee or otherwise, to any creditor of the
Company as consideration for or as an inducement to the entering into by any
such creditor of any amendment, waiver or other modification to any Existing
Unsecured Credit Facility or New Credit Facility, as the case may be, the effect
of which amendment, waiver or other modification is to amend or modify any
Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), unless such consideration or remuneration is concurrently paid, on
the same terms, ratably to the holders of all of the Notes then outstanding.
SECTION 19. NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), (c) by an internationally recognized overnight delivery service
(charges prepaid), or (d) by e-mail, provided, that upon request of any holder
to receive paper copies of such notices or communications, the Company will
promptly deliver such paper copies to such holder. Any such notice must be sent:
        (i) if to any Purchaser or its nominee, to such Purchaser or nominee at
the address specified for such communications in the Purchaser Schedule, or at
such other address as such Purchaser or nominee shall have specified to the
Company in writing,
        (ii) if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

-47-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        (iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
        (iv) if to an Additional Purchaser or such Additional Purchaser’s
nominee, to such Additional Purchaser or such Additional Purchaser’s nominee at
the address specified for such communications in Schedule A to any Supplement,
or at such other address as such Additional Purchaser or such Additional
Purchaser’s nominee shall have specified to the Company in writing.
Notices under this Section 19 will be deemed given only when actually received.
SECTION 20. REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser or Additional Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser or Additional Purchaser, may
be reproduced by such Purchaser or Additional Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser or
Additional Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
Additional Purchaser in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit the Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.
SECTION 21. CONFIDENTIAL INFORMATION.
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser or Additional Purchaser by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement or any Supplement that
is proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser or Additional Purchaser as
being confidential information of the Company or such Subsidiary (other than
information provided pursuant to Section 7.1(h) or Section 7.3 which will not be
required to be
-48-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
marked or labeled as being confidential), provided that such term does not
include information that (a) was publicly known or otherwise known to such
Purchaser or Additional Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or Additional Purchaser or any Person acting on such Purchaser’s or
Additional Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or
Additional Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
Additional Purchaser under Section 7.1 that are otherwise publicly available.
Each Purchaser and Additional Purchaser will maintain the confidentiality of
such Confidential Information in accordance with procedures adopted by such
Purchaser or Additional Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser and Additional
Purchaser, provided that such Purchaser or Additional Purchaser may deliver or
disclose Confidential Information to (i) its directors, officers, employees,
agents, attorneys, trustees and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by its
Notes), (ii) its auditors, financial advisors and other professional advisors
who agree to hold confidential the Confidential Information substantially in
accordance with this Section 21, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by this Section 21),
(v) any Person from which it offers to purchase any Security of the Company (if
such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s or
Additional Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser
or Additional Purchaser, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which such Purchaser or Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or Additional Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s or Additional Purchaser’s Notes or this Agreement or any Subsidiary
Guaranty. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 21
as though it were a party to this Agreement or any Subsidiary Guaranty. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 21.

-49-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or Additional
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 21, this
Section 21 shall not be amended thereby and, as between such Purchaser or
Additional Purchaser or such holder and the Company, this Section 21 shall
supersede any such other confidentiality undertaking.
SECTION 22. SUBSTITUTION OF PURCHASER.
Each Purchaser or Additional Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or Additional Purchaser or any one of
such other Purchaser’s or Additional Purchaser’s Affiliates (other than any
entity that has elected to be regulated as a “business development company”
under the Investment Company Act) (a “Substitute Purchaser”) as the purchaser of
the Notes that it has agreed to purchase hereunder, by written notice to the
Company, which notice shall be signed by both such Purchaser or Additional
Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22) or
any Additional Purchaser in any Supplement, shall be deemed to refer to such
Substitute Purchaser in lieu of such original Purchaser or Additional Purchaser,
as the case may be. In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder or any Additional Purchaser in any
Supplement and such Substitute Purchaser thereafter transfers to such original
Purchaser or Additional Purchaser all of the Notes then held by such Substitute
Purchaser, upon receipt by the Company of notice of such transfer, any reference
to such Substitute Purchaser as a “Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such original Purchaser or Additional Purchaser,
as the case may be, and such original Purchaser or Additional Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 23. MISCELLANEOUS.
        Section 23.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) whether so expressed or not, except that,
subject to Section 10.2, the Company may not assign or otherwise transfer any of
its rights or obligations hereunder or under the Notes without the prior written
consent of each
-50-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
holder. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
        Section 23.2. Accounting Terms.
        (a) All accounting terms used herein which are not expressly defined in
this Agreement have the meanings respectively given to them in accordance with
GAAP. Except as otherwise specifically provided herein, (i) all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and
(ii) all financial statements shall be prepared in accordance with GAAP. For
purposes of determining compliance with this Agreement (including Section 9,
Section 10 and the definition of “Indebtedness”), any election by the Company to
measure any financial liability using fair value (as permitted by Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
– Fair Value Option or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.
        (b) If the Company notifies the holder of the Notes that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if a holder of the Notes notifies the
Company that the Required Holders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
        (c) All leases that would be treated as operating leases for purposes of
GAAP on the date hereof shall continue to be accounted for as operating leases
for purposes of all financial definitions and calculations hereunder regardless
of any change to GAAP following the date hereof that would otherwise require
such leases to be treated as Capital Lease Obligations.
        Section 23.3. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

-51-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
        Section 23.4. Construction, Etc.  Each covenant contained herein shall
be construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 23.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
        Section 23.5. Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
        Section 23.6. Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
        Section 23.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court, in each case, sitting in the Borough of Manhattan, The
City of New York, over any suit, action or
-52-
77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
proceeding arising out of or relating to this Agreement or the Notes. To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.
        (b) The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 23.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
        (c) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 23.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 19 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
        (d) Nothing in this Section 23.7 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
        (e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH OR THEREWITH.
*  *  *  *  *




-53-
77932272_30

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,
TCG BDC, INC.
By: /s/ Thomas Hennigan                              
        Name: Thomas Hennigan
        Title: Chief Financial Officer and Chief Risk Officer

77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
AMERICAN REPUBLIC INSURANCE COMPANY
BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
CATHOLIC LIFE INSURANCE
CATHOLIC UNITED FINANCIAL
CINCINNATI EQUITABLE LIFE INSURANCE COMPANY
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN
FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN
MINNESOTA LIFE INSURANCE COMPANY
SECURIAN LIFE INSURANCE COMPANY
THE CINCINNATI INSURANCE COMPANY
UNITEDHEALTHCARE INSURANCE COMPANY


By: Securian Asset Management, Inc.


By: /s/ Chris P. Gudmastad                
Name: Chris P. Gudmastad
Title: Vice President


77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
THRIVENT FINANCIAL FOR LUTHERANS
By: /s/ Allen Stoltman             
        Name: Allen Stoltman
        Title: Managing Director


77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
FEDERATED LIFE INSURANCE COMPANY
By: /s/ Donna Ennis                      
        Name: Donna Ennis
        Title: Sr. Portfolio Manager
FEDERATED MUTUAL INSURANCE COMPANY
By: /s/ Donna Ennis                      
        Name: Donna Ennis
        Title: Sr. Portfolio Manager
FEDERATED SERVICE INSURANCE COMPANY
By: /s/ Donna Ennis                      
        Name: Donna Ennis
        Title: Sr. Portfolio Manager


77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
GREAT AMERICAN LIFE INSURANCE COMPANY






By: /s/ Mark F. Muething           
        Name: Mark F. Muething
         Title: President






GREAT AMERICAN INSURANCE COMPANY






By: /s/ Stephen C. Beraha            
        Name: Stephen C. Beraha
         Title: Assistant Vice President


77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
UNITED LIFE INSURANCE COMPANY
By: /s/ Kevin Hovi                           
        Name: Kevin Hovi
        Title: Investment Manager


77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
BANKERS LIFE AND CASUALTY COMPANY
By: /s/ Jesse Horstall                                
        Name: Jesse Horstall
        Title: SVP, 40186 Advisors, Inc., its Investment Manager










77932272_30

--------------------------------------------------------------------------------

TCG BDC, INC.  NOTE PURCHASE AGREEMENT
This Agreement is hereby
accepted and agreed to as
of the date hereof
FARM BUREAU LIFE INSURANCE COMPANY
By: /s/ Herman L. Riva                                 
        Name: Herman L. Riva
        Title: Securities Vice President
FARM BUREAU PROPERTY & CASUALTY INSURANCE COMPANY
By: /s/ Herman L. Riva                                 
        Name: Herman L. Riva
        Title: Securities Vice President








77932272_30

--------------------------------------------------------------------------------

Schedule A
(to Note Purchase Agreement)
DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Additional Notes” is defined in Section 2.2.
“Additional Purchasers” means purchasers of Additional Notes.
“Adjusted Interest Rate” is defined in Section 1.2(c).
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Notwithstanding
anything herein to the contrary, the term “Affiliate” shall not include any
Person that constitutes a Portfolio Investment.
“Affiliate Agreements” means collectively, (a) the Second Amended and Restated
Investment Advisory Agreement dated as of August 8, 2018, between the Company
and Carlyle Global Credit Investment Management L.L.C., (b) the Administration
Agreement dated as of April 3, 2013, between the Company and Carlyle Global
Credit Finance Administration L.L.C. and (c) the License Agreement dated as of
April 3, 2013, between the Company and Carlyle Investment Management L.L.C., as
each may be amended from time to time.
“Agreement” means this Master Note Purchase Agreement, including all
Supplements, Schedules and Exhibits attached to this Agreement (including all
Schedules and Exhibits attached to any Supplement) as it may be amended,
restated, supplemented or otherwise modified from time to time.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 and any similar
provisions of the Criminal Code (Canada).
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act or any similar provisions
of the Criminal Code (Canada).



77932272_30

--------------------------------------------------------------------------------



“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Company and its Subsidiaries, without duplication, (a) the value of total assets
of the Company and its Subsidiaries, less all liabilities and indebtedness not
represented by senior securities to (b) to the aggregate amount of senior
securities representing indebtedness of Company and its Subsidiaries (including
this Agreement).
“Below Investment Grade Event” is defined in Section 1.2(d).
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (w) Part II.1 of the Criminal Code (Canada), as
amended or (x) the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, as amended or (y) the Justice for Victims of Corrupt Foreign Officials Act
(Sergei Magnitsky Law), as amended or (z) regulations or orders promulgated
pursuant to the Special Economic Measures Act (Canada), as amended, the United
Nations Act (Canada), as amended, or the Freezing Assets of Corrupt Foreign
Officials Act (Canada), as amended, in any case pursuant to this clause (ii) as
a Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.
“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Finance Act, as amended, the Justice for Victims of
        - 2 -
77932272_30

--------------------------------------------------------------------------------



Corrupt Foreign Officials Act (Sergei Magnitsky Law), as amended, the United
Nations Act (Canada), as amended, the Export and Import Permits Act (Canada), as
amended, and the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, and including all regulations promulgated under any of the foregoing,
or any other similar sanctions program or action.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
shares of capital stock in the Company, (ii) any direct or indirect sale,
transfer, lease, conveyance or other disposition, in a one or a series of
related transactions, of all or substantially all of the assets of the Company
(other than with respect to a sale, transfer, lease, conveyance or other
disposition to an entity managed by the External Manager (or an Affiliate
thereof)), (iii) any approved shareholder plan or proposal relating to the
liquidation or dissolution of the Company, or (iv) the External Manager (or an
Affiliate thereof) ceases to be the external manager of the Company, except upon
an internalization of the manager.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; (b) any Person
who is not an Affiliate of the Company or any of its subsidiaries and who
engages (or whose Affiliate engages), as its primary business, in (i) the same
or similar business as a material business of the
        - 3 -
77932272_30

--------------------------------------------------------------------------------



Company or any of its subsidiaries or (ii) the business of providing loans in
the middle market or to venture companies and such Person is not a bank or an
insurance company; or (c) any Affiliate of any of the foregoing; provided that:
        (i) the provision of investment advisory services by a Person to a Plan
which is owned or controlled by a Person which would otherwise be a Competitor
shall not in any event cause the Person providing such services to be deemed to
be a Competitor, provided that such Person providing such services has
established and maintains procedures which will prevent Confidential Information
supplied to such Person from being transmitted or otherwise made available to
such Plan; and
        (ii) in no event shall an Institutional Investor be deemed a Competitor
if such Institutional Investor is a pension plan sponsored by a Person which
would otherwise be a Competitor but which is a regular investor in privately
placed Securities and such pension plan has established and maintains procedures
which will prevent Confidential Information supplied to such pension plan by the
Company from being transmitted or otherwise made available to such plan sponsor.
“Confidential Information” is defined in Section 21.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Cross Default Threshold” means $20,000,000 (or its equivalent in the relevant
currency of payment).
“DBRS” means DBRS, Inc. and its successors.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to any Note of any Series or tranche, that
rate of interest per annum that is the greater of (a) 2% per annum above the
rate of interest on the Notes
        - 4 -
77932272_30

--------------------------------------------------------------------------------



then in effect for such Series or tranche or (b) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, N.A. in New York, New York as its
“base” or “prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which
JPMorgan Chase Bank, N.A. offers to sell such Foreign Currency for Dollars in
the London foreign exchange market at approximately 11:00 a.m. (London time) for
delivery two Business Days later
“Dollars” or “$” refers to lawful money of the United States of America.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding
        - 5 -
77932272_30

--------------------------------------------------------------------------------



standard (within the meaning of Sections 412 and 430 of the Code or Sections 302
and 303 of ERISA) applicable to such Plan; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA; (f) the incurrence
by the Company or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, in each case within the meaning of Title IV of ERISA
“Event of Default” is defined in Section 11.
“Exchange Act Reports” mean the Company’s Form 10-K for the year ended
December 31, 2018, Form 10-Q for the quarter ended March 31, 2019, Form 10-Q for
the quarter ended June 30, 2019, Form 10-Q for the quarter ended September 30,
2019, Form 8-K filed on January 11, 2019, Form 8-K filed on May 29, 2019, Form
8-K filed on June 20, 2019 and Form 8‑K filed on September 24, 2019 including
the documents incorporated therein by reference.
“Existing Credit Facility” means that certain senior secured revolving credit
facility dated as of March 21, 2014, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time, by and among the
TCG BDC, Inc., as borrower, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as administrative agent, and JPMorgan Securities LLC, as Lead Arranger and
Book Runner.
“External Manager” means Carlyle Global Credit Investment Management L.L.C., a
Delaware limited liability company.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other
        - 6 -
77932272_30

--------------------------------------------------------------------------------



jurisdiction, which (in either case) facilitates the implementation of the
foregoing clause (a), and (c) any agreements entered into pursuant to
section 1471(b)(1) of the Code.
“Financing Subsidiary” means an SPE Subsidiary or an SBIC Subsidiary.
“Foreign Currency” means at any time any currency other than Dollars.
“Form 10-K” means the Company’s Annual Report on Form 10-K.
“Form 10-Q” means the Company’s Quarterly Report on Form 10-Q.
“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles as in
effect from time to time in the jurisdiction of organization of such Subsidiary.
“Governmental Authority” means
        (a) the government of
        (i) the United States of America or any state or other political
subdivision thereof, or
        (ii) any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
        (b) any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any
        - 7 -
77932272_30

--------------------------------------------------------------------------------



Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation of the
guarantor, direct or indirect,
        (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
        (b) to purchase or lease property securities or services for the purpose
of assuring the owner of such Indebtedness or other obligation of the payment
thereof,
        (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or
        (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation;
provided that the term Guarantee shall not include (i) endorsements for
collection or deposit in the ordinary course of business or (ii) customary
indemnification agreements entered into in the ordinary course of business,
provided that such indemnification obligations are unsecured, such Person has
determined that any liability thereunder is remote and such indemnification
obligations are not the functional equivalent of the guaranty of a payment
obligation of the primary obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19
        - 8 -
77932272_30

--------------------------------------------------------------------------------



and any related definitions in this Schedule A, “holder” shall mean the
beneficial owner of such Note whose name and address appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” of any Person means, without duplication,
        (a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind,
        (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments,
        (c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,
        (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable and accrued expenses
incurred in the ordinary course of business),
        (e) all Indebtedness of others secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (with the value of such debt being the lower of the outstanding
amount of such debt and the fair market value of the property subject to such
Lien),
        (f) all Guarantees by such Person of Indebtedness of others,
        (g) all Capital Lease Obligations of such Person,
        (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
        (i) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks
        - 9 -
77932272_30

--------------------------------------------------------------------------------



arising in the ordinary course of business in respect of a portion of the
purchase price of an asset or Investment to satisfy unperformed obligations of
the seller of such asset or Investment or (y) a commitment arising in the
ordinary course of business to make a future Portfolio Investment.
“Interest Coverage Ratio” means, as of any date of determination, the ratio,
determined on a consolidated basis for Company and its Subsidiaries, without
duplication, of (a) Net Investment Income for the four consecutive fiscal
quarter then ended of the Company and its Subsidiaries, plus interest expense to
(b) interest expense for such period.
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (and any rights or proceeds in respect of (x) any “short sale” of
securities or (y) any sale of any securities at a time when such securities are
not owned by such Person); (b) deposits, advances, loans or other extensions of
credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.
“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder and all exemptive relief, if any,
obtained by the Company thereunder.
“Investment Grade” means a rating of at least “BBB-” (or its equivalent) or
higher by DBRS or its equivalent by any other NRSRO without giving effect to any
credit watch.
“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.
“Judgment Default Threshold” means $25,000,000 (or its equivalent in the
relevant currency of payment).

        - 10 -
77932272_30

--------------------------------------------------------------------------------



“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and in the case of Investments that are securities,
excluding customary drag-along, tag-along, right of first refusal and other
similar rights in favor of the equity holders of the same issuer).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities and financial condition, assets or properties of the Company
or the Company and its Subsidiaries (other than Financing Subsidiaries) taken as
a whole (excluding in any case a decline in the net asset value of the Company
or a change in general market conditions or values of the Portfolio Investments)
or (b) the ability of the Company to perform its obligations under this
Agreement and the Notes, (c) the ability of any Subsidiary Guarantor to perform
its obligations under its Subsidiary Guaranty, or (d) the validity or
enforceability of this Agreement, the Notes or any Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
        (a) the Existing Credit Facility or the Replacement Facility, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancing thereof; and
        (b) any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of Closing by the Company or
any Subsidiary (other than a Financing Subsidiary or Foreign Subsidiary), or in
respect of which the Company or any Subsidiary (other than a Financing
Subsidiary or Foreign Subsidiary) is an obligor or otherwise provides a
guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $20,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

        - 11 -
77932272_30

--------------------------------------------------------------------------------



“Maturity Date” is defined in the first paragraph of each Note.
“MFL Provision” means any provision (whether expressed in ratios or as fixed
thresholds in respect of future financial performance or condition, including
those which are expressed as “events of default”, “review events” or mandatory
prepayment provisions, or any change of control provision that requires the
Company or any Subsidiary to (i) maintain any level of financial performance
(including without limitation, any specified level of net worth, total assets,
cash flows or net income, however expressed), (ii) maintain any relationship of
any component of its capital structure to any other component thereof
(including, without limitation, the relationship of indebtedness, senior
indebtedness or subordinated indebtedness to total capitalization or to net
worth, however expressed), (iii) maintain any measure of its ability to service
its indebtedness (including, without limitation, exceeding any specified ratio
of revenues, cash flow or income to interest expense, rental expense, capital
expenditures and/or scheduled payments of indebtedness, however expressed) or
(iv) not to exceed any maximum level of indebtedness, however expressed.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“NAIC” means the National Association of Insurance Commissioners.
“Net Investment Income” means, with respect to any period, net investment income
determined in accordance with GAAP.
“Note Documents” means (a) this Agreement, (b) the Notes, and (c) each other
document or instrument now or hereafter executed and delivered by the Company in
connection with, pursuant to or relating to this Agreement, in each case, as
amended.
“Notes” is defined in Section 1.
“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO, other than
Egan Jones Rating Company, Kroll Bond Rating Agency, Inc. and their successors.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

        - 12 -
77932272_30

--------------------------------------------------------------------------------



“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted SBIC Guarantee” means a guarantee by the Company of Indebtedness of
an SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse
to the Company thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Portfolio Investment” means any Investment held by the Company in their asset
portfolio.
“Prepayment Settlement Amount” shall have the meaning set forth in Section 8.6.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

        - 13 -
77932272_30

--------------------------------------------------------------------------------



“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
“Rating” means a rating of the Notes, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number,
issued by a NRSRO.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Replacement Facility” means at any time on or after the Existing Credit
Facility is expired or terminated, the senior secured credit facility or similar
secured loan agreement to which the Company is a party as borrower and pursuant
to which substantially all of the Company’s assets, other than investments in
Subsidiaries, are pledged and which includes terms that are substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as reasonably determined in good faith by the Company or, if
such transaction is not one in which there are market terms for substantially
similar debt of other similarly situated borrowers, on terms that are negotiated
in good faith on an arm’s length basis.
“Required Holders” means the holders of more than 50% in aggregate principal
amount of the Notes sold at the time outstanding (exclusive of Notes then owned
by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Company
or any option, warrant or other right to acquire any such shares of capital
stock of the Company (it being understood that none of: (w) the conversion
features under convertible notes; (x) the triggering and/or settlement thereof;
or (y) any cash payment made by the Company in respect of partial shares
relating thereto, shall constitute a Restricted Payment hereunder).
“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

        - 14 -
77932272_30

--------------------------------------------------------------------------------



“SBA” means the United States Small Business Administration.
“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.
“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Company (as provided below) as an SBIC Subsidiary, so long
as (a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by the Company (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates the Company in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of the Company, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and
(b) the Company has no obligation to maintain or preserve such Subsidiary’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Company shall be effected pursuant to a
certificate of a Financial Officer delivered to the holders of the Notes, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

        - 15 -
77932272_30

--------------------------------------------------------------------------------



“Series 2019 Notes” is defined in Section 1.1 of this Agreement.
“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company which is (a) a nonrecourse or limited recourse subsidiary, (b) a
bankruptcy remote special purpose vehicle, (c) not consolidated with the Company
for purposes of GAAP, or (d) any Financing Subsidiary; provided that each
Subsidiary Guarantor shall be deemed to be a “Significant Subsidiary.”
“Source” is defined in Section 6.2.
“SPE Subsidiary” means a direct or indirect Subsidiary of the Company to which
the Company or a Subsidiary sells, conveys or otherwise transfers (whether
directly or indirectly) Portfolio Investments, and which either (a) is treated
as an “SPE Subsidiary” or similar designation under the Existing Credit Facility
or any Replacement Facility or (b) satisfies all of the following requirements:
        (i) such Subsidiary engages in no material activities other than in
connection with the purchase or financing of such assets and other investments:
        (a) no portion of the Indebtedness or any other obligations (contingent
or otherwise) of such Subsidiary (i) is Guaranteed by the Company (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates the Company in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of the Company,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guarantee
thereof,
        (b) the Company has no material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to the
Company than those that might be obtained at the time from Persons that are not
Affiliates of the Company, other than fees payable in the ordinary course of
business in connection with servicing receivables, and
        (c) the Company has no obligation to maintain or preserve such
Subsidiary’s financial condition or cause such entity to achieve certain levels
of operating results.
Each Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

        - 16 -
77932272_30

--------------------------------------------------------------------------------



“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan and other asset-backed securitizations.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Person that constitutes an Investment held by
the Company or a Subsidiary in the ordinary course of business and that is not,
under GAAP consolidated on the financial statements of the Company and its
Subsidiaries. Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 9.7(a).
“Substitute Purchaser” is defined in Section 22.
“Supplement” is defined in Section 2.2.
“SVO” means the Securities Valuation Office of the NAIC.

        - 17 -
77932272_30

--------------------------------------------------------------------------------



“tranche” means all Notes of a Series having the same maturity, interest rate,
currency and schedule for mandatory prepayments.
“Unsecured Debt” means Indebtedness of the Company with a final maturity greater
than one year from the date of determination outstanding at any time that is not
secured in any manner by any Lien on assets of the Company or any of its
Subsidiaries.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.




        - 18 -
77932272_30

--------------------------------------------------------------------------------

Schedule 1
(to Note Purchase Agreement)
[Form of Note]
TCG BDC, Inc.
4.75% senior Note Due December 31, 2024
No. [ ] December 30, 2019
$[ ] PPN 872280 A@1
For Value Received, the undersigned, TCG BDC, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Maryland, hereby promises to pay to [          ], or registered assigns, the
principal sum of [          ] Dollars (or so much thereof as shall not have been
prepaid) on December 31, 2024 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.75% per annum, as may be adjusted in accordance with
Section 1.2 of the Note Purchase Agreement (as hereinafter defined), from the
date hereof, payable quarterly, on the last day of March, June, September and
December in each year, commencing with the March next succeeding the date
hereof, and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount or
Prepayment Settlement Amount, at a rate per annum from time to time equal to the
Default Rate (as defined in the hereinafter defined Note Purchase Agreement),
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount or Prepayment
Settlement Amount with respect to this Note are to be made in lawful money of
the United States of America at the office of the Company in New York, New York
or at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated December 30, 2019 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 21 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the
        - 1 -
77932272_30

--------------------------------------------------------------------------------



Person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount or Prepayment Settlement Amount) and
with the effect provided in the Note Purchase Agreement.


        - 2 -
77932272_30

--------------------------------------------------------------------------------



This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
TCG BDC, Inc.
By: ___________________________________ 






        - 3 -
77932272_30